Name: Commission Regulation (EEC) No 1171/82 of 17 May 1982 amending Regulation (EEC) No 1060/82 on the supply of common wheat to the People' s Republic of Mozambique as food aidt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 82 Official Journal of the European Communities No L 137/7 COMMISSION REGULATION (EEC) No 1171/82 of 17 May 1982 amending Regulation (EEC) No 1060/82 on the supply of common wheat to the People's Republic of Mozambique as food aid port because the recipient country is so far away, this Regulation should be amended so as to provide for a lower moisture content than that required for inter ­ vention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be supplied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1060/82 (*) provided that the common wheat to be supplied to the People's Republic of Mozambique should meet the conditions required for intervention ; whereas in view of the danger that the goods might deteriorate during trans ­ The following sentence shall be added to point 9 'Characteristics of the goods' in the Annex to Regula ­ tion (EEC) No 1060/82 : 'Nevertheless, the moisture content may not exceed 14-5 % '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 382, 31 . 12 . 1981 , p . 37 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . ( «) OJ No L 106, 30. 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973 , p . 1 . O OJ No L 123 , 6 . 5 . 1982, p . 23 .